    Case 1:16-cv-09517-LAK-KHP Document 277-6 Filed 12/06/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

_________________________________________
DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,
                                                   Plaintiffs,
              v.                                                       Civil Action No.
                                                                       16-CV-9517(LAK/KHP)
LESTER EBER, ALEXBAY, LLC f/k/a LESTER EBER, LLC,
ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                                  Defendants,
     and

EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS.
                                                     DECLARATION OF
ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS
                                                     JILLIAN K. FARRAR
OF MAINE, INC., and CANANDAIGUA NATIONAL BANK &
TRUST COMPANY,
                                         Nominal Defendants.



      Jillian K. Farrar, Esq., an attorney admitted to practice law before this Court,

states and declares the following under the penalty of perjury:

      1. I am an associate of Underberg & Kessler LLP, attorneys for Defendants

Lester Eber, Alexbay, LLC f/k/a Lester Eber LLC, Eber Bros. & Co., Inc., Eber Bros.

Wine and Liquor Corp., Eber Bros. Wine & Liquor Metro, Inc. Eber-Connecticut, LLC,

Eber-Rhode Island, LLC, Eber Bros. of Maine, Inc. and Wendy Eber (collectively, the

“Eber Defendants”). As such, I am fully familiar with all pleadings and prior proceedings

had herein.

      2. I submit this Declaration and Exhibit in opposition to Plaintiffs’ Motion for

Summary Judgment.
    Case 1:16-cv-09517-LAK-KHP Document 277-6 Filed 12/06/19 Page 2 of 2




       3.     Attached is the following Exhibit referenced in the accompanying Eber

Defendants’ Response to Plaintiffs’ Statement of Material Facts:

              Exhibit A:   Deposition Testimony of Frank C. Torchio taken August 23, 2019.

       I declare under penalty of perjury pursuant to 28 USC §1746 that the foregoing is

true and correct.

Dated: December 6, 2019
       Rochester, New York
                                                /s/ Jillian K. Farrar
                                                Jillian K. Farrar




                                            2
